1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 and 12/11/2020 was filed prior to the mailing date of this Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0185255 to Nevoret et al. (hereinafter Nevoret) in view of DE 103 61 895 to Lothar Schaefer.
The DE 103 61 895 is attached and is followed by a machine translation.

With respect to claim 1, Nevoret teaches an abrasive article comprising abrasive grains such as diamond or cubic boron nitride (Abstract, [0036] and [0061]) and a metallic binder such as steel, copper, titanium, or aluminum, which would retrain the abrasive grains, wherein the abrasive article comprises a channel, as shown by reference no. 1602 (see Figure 16) to encourage the flow of cutting fluid during usage ([0076]). As shown in Figure 16, the channel is tortuous shape. Even though the channel as shown by reference no. 1602 is disclosed to be used for flowing the cutting fluid, it is noted that any fluid flowing through such a channel, inevitably, would reduce the heat generated at the cutting surface due to the fact that the fluid is not static but that flows through the surface. Thus, the recitation drawn to “cooling channel” is rendered obvious by the reference.  
Assuming this is not found persuasive that the tortuous shape channel taught by Nevoret as reference no. 1602 cannot render a cooling channel obvious, reference is made of DE 103 61 895 to Lothar which teaches channels to supply cooling lubricant on a grinding wheel (Schaefer, Abstract, Figure 2, [0002], [0017]-[0018], [0025] ,[0034]-[0036]). Although Schaefer may not literally disclose the presence of abrasive particles in a bond material, the reference, nevertheless, expressly discloses a grinding wheel having arcuate channels to supply lubricant, and a metal bond abrasive article comprising abrasive particles has already been taught by Nevoret.
As for a the claimed tortuous cooling channel, it is noted that Nevoret renders the shaped of said channel obvious. Although Nevoret may not literally disclose that such a channel may be used to supply cooling channel, Schaefer renders it obvious that cooling lubricant has been used to cool down the heat generated between a workpiece and the grinding wheel using a cooling lubricant as that taught by Lothar in the tortuous shaped channels of Nevoret motivated by the fact that Lothar renders it obvious that the use of cooling channels flowing a cooling lubricant in grinding wheel has been known and thus obvious. The use of a known feature in the same field of art is expected to be well within the scope of a skilled artisan.  

With respect to claim 2, Nevoret teaches an abrasive article comprising abrasive grains such as diamond, cubic boron nitride, zirconia, zirconia/alumina and few more (Nevoret, Abstract, [0036] and [0061]) and a metallic binder such as steel, copper, titanium, or aluminum, which would retrain the abrasive grains, wherein the abrasive article comprises channels, as shown by reference no. 1502 (Nevoret, see Figure 15) to encourage the flow of cutting fluid during usage (Nevoret, [0076]). As shown in Figure 15, the channels are in arcuate shape. Even though channels shown by reference no. 1502 are disclosed to be used for flowing the cutting fluid, it is noted that any fluid flowing through such channels, inevitably, would reduce the heat generated at the cutting surface due to the fact that the fluid is not static but that flows through the surface. Thus, the recitation drawn to “cooling channel” is rendered obvious by the reference.  Nevertheless, and assuming this is not found persuasive due to the lack of literal disclosure of having “cooling channels” in Nevoret, reference is made of DE 103 61 895 to Schaefer which teaches arcuate channels to supply cooling lubricant on a grinding wheel (Schaefer, Abstract, Figure 2, [0002]). Although Schaefer may not literally disclose the presence of abrasive particles in a bond material, the reference, nevertheless, expressly discloses a grinding wheel having arcuate channels to supply lubricant. 
Thus, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Nevoret with the teachings of Lothar in order to use arcuate shaped channels to cool down the heat generated between the workpiece and the grinding wheel during the grinding operation (Lothar, [0002]) motivated by the fact that the use of cooling channels in the arcuate shape has been known in the art as that shown by Lothar, and that incorporation of such shaped channels in a grinding wheel would be motivated by the fact that it would reduce the flow resistance of the cooling lubricant as that taught by Lothar (Lothar, [0017]-[0018], [0025], [0034]-[0036]). 

	With respect to claim 5, Nevoret in view of Schaefer renders claim 2 obvious; in particular, Nevoret teaches the use of abrasive grains such as diamond or cubic boron nitride ([0061]).

	With respect to claim 6, Nevoret in view of Schaefer renders claim 6 obvious; in particular, Nevoret teaches the use of abrasive grains such as zirconia, zirconia/alumina, and alumina (fused or sintered) which are taken to read on and render obvious the claimed metal oxide ceramic. 

	With respect to claim 7, Nevoret in view of Schaefer renders claim 7 obvious; in particular, Nevoret teaches abrasive articles, coated and bonded, such as grinding wheel ([0025], [0079]).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0183636 to Lowder et al. (hereinafter Lowder).

With respect to claim 10, Lowder teaches a dental rotary tool comprising a metal bonding matrix with diamond crystals imbedded in the matrix (Lowder, Abstract, [0025] and claim 1), wherein the reference discloses the presence of interconnected voids within the bonding matrix (Lowder, claim 1) in which the bonding material comprises a braze composition (i.e. metallic) (Lowder, claims 7 and 13). The braze composition is applied in spherical, i.e. particle, form which is then sintered; the disclosure on heat treatment of the tool, as a final step, is taken to render the sintering obvious (Lowder, [0032]). Nevertheless, the claims under examination are product claims, and as such, the process limitations, whether implied or expressly stated, do not add patentable weight to the examination of the product claims. In this case, “sintered” in “sintered metal particles” is an implied process limitation in the product claim 10. MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

With respect to claim 11, the dental tool as shown in Figure 2 of Lowder clearly reads on a dental bur (Lowder, Figure 2).

Allowable Subject Matter
Claims 3-4, 8-9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest the cumulative limitations of claims 1 and 3; wherein the prior art do not disclose or suggest a metal bond abrasive article of claim 1, wherein the abrasive particles comprise first abrasive particles and second abrasive particles, wherein the first abrasive particles and second abrasive particles are disposed in interspersed predetermined different regions within the metal bond abrasive article. Additionally, the prior art do not disclose or suggest the cumulative limitations of claims 1 and 8, wherein the metal abrasive article of claim 1 comprises a porous metal-containing matrix having a void fraction of 15 to 50 volume percent. In addition, the prior art do not disclose or suggest the cumulative limitations of claims 1 and 9 wherein the metal bond abrasive article of claim 1 comprises at least a portion of a dental tool. Finally, the prior art do not disclose or suggest the cumulative limitations of claims 10, 11, and 12 wherein the rotary dental tool of claim 11 comprises a porous metal-containing matrix having a void fraction of 15 to 50 volume percent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731